Case: 09-40777       Document: 00511185119          Page: 1    Date Filed: 07/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 26, 2010
                                     No. 09-40777
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

FLOR MARIA JIMENEZ,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Southern District of Texas
                                 No. 5:08-CR-1864-2




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Flor Jimenez was found guilty by a jury of two counts of transportation of
an illegal alien within the United States for private financial gain by means of


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40777    Document: 00511185119 Page: 2        Date Filed: 07/26/2010
                                 No. 09-40777

a motor vehicle. She was sentenced to 28 months of imprisonment and three
years of supervised release on each count, to be served concurrently. She argues
that the government did not provide sufficient evidence in its case-in-chief to
support her conviction, because it did not prove that she was driving the truck
transporting illegal aliens.
      If a defendant moves for acquittal at the end of the government’s case-in-
chief and then, as Jimenez did, presents evidence on her behalf during her case-
in-chief, this court will consider the entire record in determining the sufficiency
of the evidence. United States v. Alarcon, 261 F.3d 416, 421 (5th Cir. 2001). Be-
cause Jimenez renewed her motion for acquittal at the close of all evidence, we
review the sufficiency de novo. Id.
      Regardless whether the government proved during its case-in-chief that
Jimenez was the driver of the truck, Jimenez testified during her case-in-chief
that she was. Any rational trier of fact could have found that that evidence es-
tablished beyond a reasonable doubt that Jimenez was the driver, so she has not
shown that the evidence was insufficient to support her conviction. See Jackson
v. Virginia, 443 U.S. 307, 318-19 (1979).
      AFFIRMED.




                                        2